DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the devices of claims 1 and 27-28.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Hu (US 6,562,982) teaches an OLED comprising Formula I and II as a luminescent and host material (column 6, lines 46-62). Formula 1 (column 4) is represented by 
    PNG
    media_image1.png
    247
    392
    media_image1.png
    Greyscale
R1-R4 includes m-cyanophenyl and p-cyanophenyl. When at least one of R1-R4 is m-cyanophenyl or p-cyanophenyl, Formula I reads on applicant Formula 1 wherein one of R1-R5 = substituted carbazole.
Hu fails to teach the OLED emits delayed fluorescence as required by independent claim 17; Hu fails to teach R2 and R3 as required by independent claim 28; 

Claims 1, 22- 28 and 30-37 allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY D CLARK/Primary Examiner, Art Unit 1786